Case 1:19-cr-00789-PGG Document 214 Filed 03/12/20 Page 1of1
THE LAW OFFICE OF CARLOS M. SANTIAGO, P.C.

11 Broadway, Suite 615, New York, NY 10004. P: 212-256-8460 / F: 212-256-8461

 

March 12, 2020

VIA ECF

The Honorable Paul G. Gardephe

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 2204

New York, New York 10007

Re: United States v. Christina Garcia
19 Cr. 789 (PGG)

Dear Judge Gardephe:

Defense counsel respectfully submits this letter to request a temporary modification
of Ms. Garcia’s travel restrictions. This letter is submitted without any objections from the
AUSA or Pretrial Services to this application.

Ms. Garcia seeks a temporary modification of her travel restrictions to permit travel
to Florida on April 1, 2020 and return on April 10, 2020. The purpose of her travel is to visit
her mother who resides in Orlando Florida. Ms. Garcia’s mother was a cosigner for the
purpose of moral suasion for Ms. Garcia and was interviewed by the Government before co-
signing Ms. Garcia’s bond. Additionally, counsel has emailed both Pretrial Services and the
AUSA with Ms. Garcia’s mother’s name and address in connection with this request.

Thank you in advance for your consideration in this matter.

Respectfully submitted,
/s/

Carlos M. Santiago, Jr.
Attorney for Ms. Garcia

ce: all parties (via ECF)

MEMO ENLURSEW
The Application is granted.
SO ORDERED:

‘aul A

Paul G. Gardephe, U'S.D.J.

Dated wll (6, 2024

 
